Citation Nr: 0634804	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-39 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an effective date before January 2, 2003, for 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).   


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1970 to 
September 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.    


FINDINGS OF FACT

1.  An informal claim of entitlement to TDIU was filed in 
December 2003; a formal TDIU claim was filed in January 2004.

2.  Service connection is in effect for diabetes mellitus (40 
percent); bilateral cataracts associated with diabetes (40 
percent); squamous cell carcinoma of the larynx (10 percent); 
major depressive disorder associated with squamous cell 
carcinoma (30 percent); dysphagia with xerostomia associated 
with squamous cell carcinoma (20 percent); and loss of teeth 
associated with radiotheraphy for squamous cell carcinoma 
(noncompensable), with a combined 80 percent rating effective 
January 2, 2003.

3.  Clinical evidence does not indicate service-connected 
disabilities precluded the veteran from engaging in 
substantial gainful employment before January 2, 2003.    


CONCLUSION OF LAW

Entitlement to TDIU is not shown before January 2, 2003.  38 
U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 3.400, 4.16 (2006).    




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Earlier Effective Date - TDIU

In an April 2004 rating decision, the RO granted TDIU 
effective January 2, 2003.  The veteran perfected an appeal 
to the Board seeking an earlier effective date for the grant 
of TDIU.   

The assignment of effective dates of awards is governed by 38 
U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In general, unless 
expressly provided otherwise, the effective date of an award 
is "fixed in accordance with the facts found, but shall not 
be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation states that, in general, the effective date of 
award of compensation, whether based on an original claim or 
a claim for increase, will be the date of the receipt of the 
claim, or the date entitlement arose, whichever is later.  
This general rule applies to claims for increased evaluation 
(see 38 C.F.R. § 3.400(o)(1)) with exception - where a claim 
for increased disability compensation is received within one 
year from the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, 
the effective date could be the "factually ascertainable" 
date.  Otherwise, the effective date is the date of receipt 
of the claim.  38 C.F.R. § 3.400(o)(2).

First, as to when the TDIU claim was filed, here, the veteran 
filed his formal TDIU application (VA Form 21-8940) in 
January 2004.  That date is later than (and certainly less 
favorable than) the TDIU effective date as assigned by the 
RO. 

Also, earlier, in a statement received in December 2003, the 
veteran said that he desires "100% S/C for [his] conditions 
since [they] do not allow me to work" and requested that the 
"100% be retroactive to 1-2-03 [because] my inability to 
work is intrinsically related to my S/C conditions" (as 
translated from Spanish to English).  The veteran's December 
2003 statement was responsive to, and in fact, refers to the 
October 2003 rating decision that granted service connection 
for bilateral cataracts associated with service-connected 
diabetes mellitus (40 percent), service connection for major 
depressive disorder (30 percent), and special monthly 
compensation based on loss of use of the left eye - each with 
an effective date of January 2, 2003.  The October 2003 
rating action resulted in the combined rating of 80 percent 
effective January 2, 2003, that met the schedular TDIU 
requirements; before then, the combined rating was 60 
percent, below the schedular TDIU threshold (see 38 C.F.R. 
§ 4.16(b) and discussion below).  The December 2003 statement 
could reasonably be construed to be an informal TDIU claim.  
The RO apparently did so construe, as it sent the veteran a 
duty-to-assist letter in December 2003, about a week after 
the receipt of the veteran's statement, acknowledging the 
TDIU claim.  Nonetheless, the December 2003 filing date, as 
with the date of the formal TDIU claim, is later than the 
effective date assigned by the RO.  

In this connection, the Board finds the veteran's December 
2003 statement that he desires a "100% rating" is a TDIU 
claim.  At that time, the combined schedular rating was less 
than total (i.e., less than 100 percent) and TDIU and a 100 
percent schedular rating cannot be in effect simultaneously 
(38 C.F.R. § 4.16(a)); the veteran explicitly stated that 
service-connected disabilities impede gainful employment, and 
the veteran responded to the RO's December 2003 letter 
construing the December 2003 statement as a TDIU claim, by 
later filing the Form 21-8940.  

The Board also has considered the veteran's statement (see, 
e.g., December 2003 statement and notice of disagreement 
filed in June 2004, translated) referring to the Social 
Security Administration (SSA) determination as to his 
unemployability based on the "same health conditions," 
apparently referring to the service-connected disabilities.  
In the latter, he stated he is entitled to an earlier 
effective date beginning June 1, 2001 (without explaining why 
as to that specific date).  The veteran reported that 2000 
was the year of onset of disability as defined by the SSA; 
the record indicates that that was the case.  The Board, 
however, is not bound by SSA's determination as to a 
veteran's unemployability, and if so, on what basis, and 
disability onset date for SSA compensation purposes.  The 
Board is bound by applicable VA laws and regulations, and in 
particular TDIU criteria as explained below, to determine 
whether a veteran is entitled to TDIU.  

Additionally, the Board has considered 38 C.F.R. § 3.157, and 
does not find clinical evidence that could be construed as a 
TDIU claim based on VA clinical records, before January 2, 
2003.  

Turning to the issue of when TDIU criteria were met, TDIU may 
be assigned, where, as here, schedular rating is less than 
total, and when the disabled person is unable to secure or 
follow a substantially gainful occupation due to service-
connected disability or disabilities.  38 C.F.R. § 4.16(a).  
Total ratings are based primarily upon the average impairment 
in earning capacity, and will be considered to exist with 
evidence of impairment of mind or body sufficient to render 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. §§ 3.340, 4.15.  TDIU is considered 
without regard to advancing age.  38 C.F.R. § 3.341(a).   

If there are two or more service-connected disabilities, as 
is the case here, there must be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).  As discussed above, before the 
October 2003 rating decision, the veteran did not meet 
schedular TDIU requirements.  Before then, the combined 
schedular rating was 60 percent effective January 2, 2003.  
Currently, service connection is in effect for the following 
disabilities, with a combined rating of 80 percent, meeting 
the schedular TDIU threshold in 38 C.F.R. § 4.16(a), 
effective January 2, 2003: diabetes mellitus (40 percent); 
bilateral cataracts associated with diabetes (40 percent); 
squamous cell carcinoma of the larynx (10 percent); major 
depressive disorder associated with squamous cell carcinoma 
(30 percent); dysphagia with xerostomia associated with 
squamous cell carcinoma (20 percent); and loss of teeth 
associated with radiotheraphy for squamous cell carcinoma 
(noncompensable).       
 
That said, the Board has considered whether extraschedular 
TDIU requirements (38 C.F.R. § 4.16(b)) were met before 
January 2, 2003, as it is VA policy that all veterans unable 
to secure and follow substantially gainful occupation due to 
service-connected disability is to be rated totally disabled.  
The veteran reportedly has a high school education and was 
last gainfully employed in 1999, as an office clerk, a job 
which he apparently held since 1972.  He reportedly stopped 
working when he was awarded SSA disability benefits based on 
vision defect and psychiatric disability.  However, again, 
the Board is not bound by SSA determination as to onset of 
disability for SSA compensation purposes.  The record before 
the Board does not demonstrate clinical determination that 
service-connected disabilities rendered the veteran 
unemployable before January 2, 2003.  In this connection, the 
Board has considered, in particular, records dated a year 
before January 2, 2003, to determine whether 38 C.F.R. 
§ 3.400(o)(2) could be the basis for an earlier effective 
date for TDIU entitlement, but it does not.   
       
Based on all of the foregoing, the Board concludes that the 
record as a whole does not support a conclusion that service-
connected disabilities precluded the veteran from engaging in 
substantial gainful employment prior to the effective date of 
January 2, 2003 as assigned by the RO.    

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has.  38 C.F.R. § 3.159(b)(1).  Notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In December 2003, before issuing the rating decision from 
which this appeal stems (April 2004; granting TDIU), VA sent 
the veteran a letter explaining what schedular and 
extraschedular TDIU requirements are, and asked him to 
identify sources of evidence or information pertaining to his 
claim that he in unemployable due to service-connected 
disabilities.  The veteran was told that, if he does so, VA 
would assist him in securing the missing evidence or 
information, but that he ultimately is responsible for 
substantiating his claim with evidence not in federal 
custody.  He was told that clinical records concerning 
employability are particularly pertinent.  He was provided a 
blank formal TDIU application form, which he completed and 
returned in January 2004.  Also, the September 2004 Statement 
of the Case (SOC) included notice of criteria governing 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The SOC further explained why an earlier effective 
date is not warranted, and included notice of 38 C.F.R. 
§ 3.159, from which the "fourth element" is derived.  

Based on the foregoing, the Board does not find prejudice 
occurred due to failure to literally ask the veteran to 
"supply everything he has" concerning his claim, or 
something else to that effect, to meet the "fourth element" 
notice requirement.  Nor does it find prejudice due to timing 
of the notice.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question not addressed by 
the AOJ, the Board must consider whether prejudice occurred); 
see also 38 C.F.R. § 20.1102 (harmless error).  During the 
appeal period, the veteran was told about what earlier 
effective date and TDIU criteria govern, and was given an 
opportunity to identify sources of pertinent evidence or 
information.  He did not do so.  To the extent that he did 
identify private clinician and VA outpatient treatment in his 
formal TDIU application (or even earlier in VA Forms 21-4142 
in connection with prior claims), the claims file does 
reflect records from those sources, and the Board has 
reviewed those items.  Even as of November 2004, when the 
veteran's representative filed VA Form 646, neither the 
veteran, nor his representative, argued a specific notice 
defect; nor did either state that additional evidence 
pertinent to the claim exists, but is missing.  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes VA and private medical records, VA 
examination results, the veteran's written statements, a 
document titled "Disability Determination Program" 
associated with SSA disability benefits application, and 
prior claims adjudication history.  Despite appropriate 
notice during appeal, the veteran has not identified sources 
of pertinent, existing evidence that is missing from the 
record and which he desires VA to review before adjudication.  
Based on all of the foregoing, the Board concludes that VA's 
duty to assist was met, and it is not precluded from 
adjudicating this decision based on the record.


ORDER

An effective date before January 2, 2003, for entitlement 
TDIU, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


